Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application DE 102019211076.2 filed in Germany on July 25, 2019.   

DETAILED ACTION
Claims 1, 2 and 4 - 9 are pending in the application.
Claims 1, 8 and 9 are independent. 
Claim 3 is cancelled. 
This action is Non-final based on a new 35 U.S.C. §103 prior art reference(s) that was/were not necessitated by the applicant’s amendment; see MPEP §706.07(a).
	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, and 4 - 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
For claims 1, 8, and 9: 
At step 1, the claims recites a method, storage medium or device, comprising a combination of concrete devices such as computing device and computer program and  therefore both method and device claims detail a machine or method of process which is a statutory category of invention. 
At step 2A, prong one, the claims recite validation of a simulation or computing a metric and then using a model, and establishing an evaluation or validation result.  The limitations of computing a metric, validating a model, and establishing an evaluation result under broadest reasonable interpretation covers steps that are in the mind.  The elements of computing and validating are used by computer components.  Thus nothing in the claim elements precludes the steps or system from being in the mind. For example, determining computing and establishing an validation result are steps and systems under broadest reasonable interpretation covers limitations in the mind, but for the recitation of generic circuits or generic computer components, and could be completed by a person as a mental process. 
If the claim limitations, under broadest reasonable interpretation, covers limitations that may be performed in the mind but for the recitation of generic computer components, then the claim falls within the “Mental Processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. 
Under step 2A prong two, this judicial exception is not integrated into a practical application, except as controlling an autonomous vehicle or a manufacturing process to which there is no connection between the abstract validation element.  In particular, the claim details computing and validating which recite a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on generic devices. See MPEP §2106.05.  These limitations can also be viewed as nothing more than more than attempt to generally link the use of the judicial exception to the technology environment of circuits or computing devices.  The computing device and validation element is present for use of the recited judicial exception and is recited as a high level of generality and therefore does not recite something significantly more than the judicial exception. See MPEP §2106.05(b). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and therefore the claims are directed to an abstract idea. Claims 2, and 4 – 9 also do not have meaningful elements to overcome the 35 USC §101 rejection. Original claim 3 which is now added to the independent claims state that the system controls either an autonomous vehicle or controls a manufacturing process.  However, the elements of the original independent claims are not integrated into the autonomous vehicle or manufacturing process limitations.  The current independent claims state: “wherein the system is adapted for controlling a vehicle autonomously... …or controlling a manufacturing process.” But one of ordinary skill in the art would not understand how validating a simulation by computing a validation metric for combinations of measurement series is integrated into a system for controlling a vehicle autonomously or manufacturing process.  Therefore the amended independent claims do not have meaningful elements that could overcome the 35 USC §101 rejection. Even though controlling an autonomous vehicle by a program or controlling a manufacturing process after validating the simulation cannot be completed in the mind, there is no connection between those elements and the previous independent claim limitations.   Appropriate action is required.  Examiner’s Note –  A possible amendment to overcome the 35 USC §101 rejection(s) does not overcome the 35 USC §103 rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub. No. 20200379424), herein “Wang,” in view of Meltz et al. (PG Pub. No. 20210237772), herein “Meltz.” 
	
Regarding claim 1,
 Wang teaches a method for validating a simulation of a technical system, (Par. 0002: “The field of the invention relates generally to enhanced power system model validation, and more particularly, to a system for validating and calibrating power system models.”  Par. 0102: “The system calculates the model validation metrics 720 based on the results of the three playback simulations…”) comprising:
computing a specified validation metric, in each case, for combinations of
measurement series obtained on the system and results of the simulation corresponding to the measurement series; (Par. 0102: Process 700 begins after the simulation response is determined to no meet the standard. In process 700, three playback simulations are performed in parallel. Playback simulation A 705 is performed with the Governor Mode Off. Playback simulation B 710 is performed with the Governor Mode set to a base lock. Playback simulation C 715 is performed with the Governor More set to load control. The system calculates the model validation metrics 720 based on the results of the three playback simulations 705, 710, and 715 and determines 725 if any case is better than the default. If not, the system proceeds to model calibration 530. If true, then the system identifies and presents 730 the Governor Mode with the best matching result in the HMI 1025 and log 1030 files (both shown in FIG. 10). The system determines 730 if the response match meets the standard. If yes, then Model Validation Passes 626. Otherwise, the system proceeds to Model Calibration 530.” Par. 0004: “Some of the methods of performing validation and calibration on the model include performing staged tests and direct measurement of disturbances. In a staged test, a generator is first taken offline from normal operation. While the generator is offline, the testing equipment is connected to the generator and its controllers to perform a series of predesigned tests to derive the desired model parameters.”  See also Par. 0042, 0087, and figure 15 that teaches measurement/time series of parameters.  Par. 0005.) and
	Wang does not teach validation (verification) of the simulation based on parameters or other criteria. However, Meltz does teach validating the simulation based on the specified validation metrics, (Par. 0031 - 0037: “In accordance with an embodiment of the presently disclosed subject matter, there is yet further provided a method, further comprising: [0032] (n) providing at least one set of criteria indicative of algorithm performance requirements and of algorithm safety requirements, constituting at least one set of algorithm verification test criteria; [0033] (o) providing at least one set of statistical verification criteria, indicative of the at least one set of algorithm verification test criteria; [0034] (p) generating the statistically significant number of algorithm verification test scenarios, based on the at least one set of parameters of the computerized simulation framework indicative of navigation scenarios, the statistically significant number of algorithm verification test scenarios constituting an algorithm verification scenarios set; [0035] (q) running the algorithm verification scenario set on the computerized simulation framework, thereby generating a set of second results; [0036] (r) determining whether the second results meet the at least one set of statistical verification criteria; [0037] (s) in response to the second results meeting the at least one set of statistical verification criteria, generating a report indicating compliance of the at least one algorithm to the at least one set of statistical verification criteria; [0038] (t) in response to the second results not meeting the at least one set of statistical verification criteria, generating a report indicating possible non-compliance of the at least one algorithm to the at least one set of statistical verification criteria.” See also Par. 0283 that teaches a verification is a validation.)   wherein: (i) the system is adapted for controlling a vehicle autonomously or (ii) the system is adapted for controlling a manufacturing process. (Par. 0005: “In accordance with an aspect of the presently disclosed subject matter, there is provided a  computerized method of performing safety and functional verification of algorithms for control of autonomous vehicles…” See also Par. 0104, 0142, and 0180) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the validation of a  system that uses validation metrics for simulations and determines a series of tests to derive model/simulation parameters as in Wang with a system that verifies (validates) the simulation based test data or criteria where the simulation is used in autonomous vehicles as in Meltz in order to perform safety and functional verification of algorithms for control of autonomous vehicles. (Par. 0005)

Regarding claim 2,
Wang and Meltz teach the limitations of claim 1 which claim 2 depends. Meltz also teaches that the system is an embedded system, and a functional reliability of the system is checked by the simulation.  (Par. 0070 - 0073: “In accordance with an aspect of the presently disclosed subject matter, there is yet further provided, a non-transitory program storage device readable by a computer tangibly embodying computer readable instructions executable by the computer to perform a method; the method comprising: iteratively performing an adjustment, the adjustment comprising at least one of the following: [0071] i) updating the value of at least one parameter indicative of at least one of noise and delay in at least one simulated sensor, associated with a computerized simulation framework corresponding to at least one simulated autonomous vehicle and to at least one operational environment, by increasing the at least one of noise and delay, and [0072] ii) updating the value of at least one parameter indicative of at least one of noise and delay in a response of the at least one simulated autonomous vehicle to at least one command, by increasing the at least one of noise and delay until obtaining from the computerized simulation framework an increased-severity computerized simulation framework, [0073] wherein the increased-severity computerized simulation framework meets a criterion that can be utilized for at least one of statistical safety verification and statistical functional performance verification. of the at least one algorithm.” See also claim 68.) 

Regarding claim 6,
Wang and Meltz teach the limitations of claim 1 which claim 6 depends. Wang also teaches validating of the simulation includes comparing the validation metrics with a predetermined threshold value. (Par. 0086: “With predefined formula or approach to calculate phase shift, amplitude and damping ratio, the response check may be performed using the extracted simulated metric and comparing with the measured metric. In some embodiments, if the response check is a part of the post evaluation 540, a user defined threshold for each index can be used to determine if the calibrated model's response curve pass or fail this check. If the relative error between simulated metric and measured metric goes below the predefined threshold, then the model's response curve is determined as Pass; otherwise, it is Fail.”  See also Mopur Par. 0031 and 0032.) 

Regarding claim 7,
Wang and Meltz teach the limitations of claim 6 which claim 7 depends. Wang also teaches that the comparison is carried out automatically, and, as a function of the comparison, an error is recognized from case to case, or a warning is issued.
(Par. 0059: “If the calibrated model does not pass the post evaluation step S470, then the parameter constraint will be updated automatically S480 and trigger another model validation and calibration cycle. Once the calibrated model passes the post evaluation S470, the calibrated results including the evaluation performance index value, updated parameter and curves will be documented for future retrieval. As a result, the estimated parameter values, confidence metrics, and error in model response (aa compared to measurements) may be reported.” Par. 0072 and Par. 0081.) 

Regarding claim 8, it is directed to a non-transitory readable medium to implement the method set forth in claim 1.  Wang and Meltz teach the claimed method in claim 1.  Therefore, Wang and Meltz teach the non-transitory readable medium, to implement the method of steps, in claim 8.

Regarding claim 9, it is directed to a device to implement the method of steps set forth in claim 1.  Wang and Meltz teach the claimed method of steps in claim 1.  Therefore, Wang and Meltz teach the device, to implement the claimed method of steps, in claim 9. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Meltz in further view of Zuluaga et al. (PG Pub. No. 20190392351), herein “Zuluaga.” 

	
Regarding claim 4,
Wang and Meltz teach the limitations of claim 1 which claim 4 depends. They do not teach that the validation metric is represented as a confidence interval.  However Zuluaga does teach that the (i) validation metrics are represented as a confidence interval, or (ii) the validation metrics are represented as a cumulative distribution function. (Par. 0031: “Continuing the discussion of FIG. 1, the networked system 100 also includes a monitored system 118. The monitored system 118 may be, for example, a database system, a transaction processing system, an information system, a web service provider system, an industrial system, a security system, a robotics system, or any other system for which it is desirable to perform monitoring to detect unusual, novel, outlying, or anomalous behaviours.” Par. 0048: “For models having no distinct training mode, no separate mode selection is required. In either case, the training and cross-validation processes as implemented by the evaluation processing unit 202 are distinguished by the fact that the model output is required only during the cross-validation process during which it is used by the validation unit 318 to compute the AP validation metric.” Par. 0053: “The innermost loop 406 is then executed to compute a MAP metric for the selected algorithm and anomaly type. In particular, as has been described above with reference to FIG. 3, training and cross-validation sets 314, 316 are sampled from the benchmarking set 306 by the sampling unit 312, at step 414. The validation unit 318 then computes an AP metric based upon these samples by executing a training step 416 using the training set 314, and a cross-validation step 418 using the cross-validation set 316 to train and evaluate a model based upon the selected algorithm. Each execution of these three steps 414, 416, 418 results in an additional AP metric. A test 420 is then performed against a termination condition and, if the condition is not satisfied, control returns to step 414. Various termination conditions may be employed in different embodiments of the invention. For example, a simple termination condition is whether the total number of executions of the loop 406 has reached a predetermined value. More sophisticated termination conditions may be employed, e.g. based upon statistics of the AP metrics produced at each iteration. For example, mean (i.e. MAP) and variance of the AP metrics may be computed following each iteration, and a termination condition defined based upon the variance, or a confidence interval around the mean value, reducing below a predetermined threshold.” See also Par. 0057 – 0059.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the validation of a  system that uses validation metrics for simulations and determines a series of tests to derive model/simulation parameters as in Wang with a system that verifies (validates) the simulation based test data or criteria where the simulation is used in autonomous vehicles as in Meltz with manufacturing system that uses robots where the metric is computed as a confidence interval as in Zuluaga in order to evaluate the variance of the metric and control the evaluation metrics to improve the system and improve anomaly detection. (Par. 0059)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Meltz in further view of Mopur et al. (U.S. PG Pub. No. 20200151619), herein “Mopur.”

	
Regarding claim 5,
Wang and Meltz teach the limitations of claim 1 which claim 5 depends. They do not teach that the validation metric is a squared deviation or an ISO/TS 18571:2014.  However Mopur does teach that the specified validation metrics are a squared deviation from the mean value, or (ii) the respective validation metrics correspond to ISO/TS 18571:2014. (Par. 0017: “…the ML performance metrics analysis performed may be wholly automated, while in others data expert may review the data after processing to determine how to classify information and what types of revisions may need to be made to the ML models. Examples of some of the types of ML model performance metrics at the IoT core 120 include confusion (or error) matrix analysis, applying receiver operating characteristic (ROC) curves, root mean square error (RMSE) or root mean square deviation (RMSD), among others. By offloading some of the more time-sensitive data processing to the IoT edge 110, IoT core 120 can focus on more rigorous analytics that may take more time than would be desirable for low-latency metrics.” See also Par. 0029.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the validation of a  system that uses validation metrics for simulations and determines a series of tests to derive model/simulation parameters as in Wang with a system that verifies (validates) the simulation based test data or criteria where the simulation is used in autonomous vehicles as in Meltz with a system that has metrics that are a root mean square deviation as in Mopur in order to monitor the performance metrics of the ML techniques as prediction or classification accuracy ( e.g., recall, precision), to determine whether revisions are necessary to the ML models at the loT edge 110. (Par. 0017, lines 19 – 22)

Response to Arguments

     Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new references being used in the current rejection necessitated by amendment.  Specifically, the new references, Wang and Meltz more clearly teach the elements of validating a simulation.  The 35 USC 101 rejection is maintained as rejected above.  Wang and Meltz were not necessitated by amendment and therefor this action is non-final. 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

English et al. (US PG Pub. No. 20180060459) teaches a method for validating a simulation of a technical system, (Abstract: “A method, computer program product, and computer system for configuring a stochastic simulation scenario, wherein the stochastic simulation scenario may include one or more variables, wherein at least a portion of the one or more variables may include agent behavior, and wherein the  stochastic simulation scenario may be randomized and digital. The stochastic simulation scenario may be executed to generate one or more results of the stochastic simulation scenario.” See also Par. 0004, 0006, 0008 and 0188 – 0190.)

Kabler et al. (US PG Pub. No. 20210188443) teaches criteria assessment metrics as assessment matrix where testing from simulation models yield criteria assessment matrix as shown in figure 10.  Paragraph 0065 states that a “Validation is a process for determining the degree to which a model can be represented as accurate in the physical world according to its intended use. Validation assess the ability of the model to represent a physical phenomenon by comparing model predictions to physical test data. Validation metrics define the difference between physical test values and corresponding model/simulation values.”  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116